                Case 1:19-cr-00514-JPO Document 29 Filed 03/16/20 Page 1 of 1
                                                U.S. Department of Justice
      [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                  March 13, 2020

      BY ECF

      The Honorable Paul J. Oetken
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

              Re:     United States v. Antonio Mora et al., 19 Cr. 514 (PJO)

      Dear Judge Oetken:

             On March 13, 2020, defendant Brian Mora entered a guilty plea before U.S. Magistrate
      Judge Ona T. Wang. The Government will transmit the plea paperwork to the Court promptly.

              With respect to defendant Antonio Mora, the Government’s response to his pretrial motion
      is due on March 16, 2020. The parties are in plea discussions, however, and because of
      coronavirus, the BOP has limited visitation with prisoners. The Government therefore writes with
      defense counsel’s consent to request a 45-day adjournment of the Government’s response deadline,
      and to adjourn the upcoming March 23, 2020 conference by a similar amount of time.



  Granted. The deadline for the Government's
                                                              Respectfully submitted,
response to Defendant Antonio Mora's pretrial motion
is hereby extended to May 1, 2020. The pretrial
conference is hereby adjourned to May 5, 2020, at 2:30        GEOFFREY S. BERMAN
pm. Time is excluded through May 5, 2020, under the           United States Attorney for
Speedy Trial Act, 18 USC 3161(h)(7)(A), the Court             the Southern District of New York
finding that the ends of justice outweigh the interests
of the public and the defendant in a speedy trial.
  So ordered.                                             By: _____/s/ Danielle R. Sassoon_______
  March 16, 2020                                              Danielle R. Sassoon
                                                              Assistant United States Attorney
                                                              (212) 637-1115


      cc: defense counsel (via ECF)
